
	
		I
		112th CONGRESS
		2d Session
		H. R. 4131
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2012
			Mr. Pierluisi (for
			 himself, Mr. Rangel,
			 Mr. Faleomavaega,
			 Mrs. Christensen,
			 Ms. Bordallo, and
			 Mr. Sablan) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To facilitate land acquisition for the consolidation of
		  lands located within the boundaries of, or abutting the boundaries of, El
		  Yunque National Forest in Puerto Rico, and to further the protection of the
		  ecological integrity and biological diversity of the National Forest, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as El Yunque National Forest Preservation
			 Act.
		2.Land acquisition
			 authority, El Yunque National Forest, Puerto Rico
			(a)Authority To
			 acquire landsThe Secretary
			 of Agriculture is authorized to acquire, by donation or purchase from willing
			 sellers, tracts of land or interests in land, not in Federal ownership as of
			 the date of the enactment of this Act, that—
				(1)are located within
			 the established boundaries of El Yunque National Forest in Puerto Rico;
			 or
				(2)abut the boundaries of El Yunque National
			 Forest.
				(b)Source of funds
			 for land acquisitionTo fund
			 the land acquisition authorized by subsection (a), the Secretary may use all
			 amounts generated from El Yunque National Forest that are deposited in the
			 National Forest Fund, except those amounts required by law to be paid to Puerto
			 Rico. Amounts made available to the Secretary under this subsection shall
			 remain available until expended and without further appropriation.
			(c)Boundary
			 adjustmentTo the extent the
			 Secretary acquires land described in subsection (a)(2), the Secretary shall
			 adjust the boundaries of El Yunque National Forest to include the acquired
			 lands. For purposes of section 7 of the Land
			 and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–9), the
			 boundaries of El Yunque National Forest, as adjusted pursuant to this
			 subsection, shall be considered to be boundaries of the National Forest as of
			 January 1, 1965.
			(d)Relation to
			 other land acquisition authorityThe creation of a dedicated source of funds
			 under subsection (b) for the acquisition of land under subsection (a) within or
			 abutting the boundaries of El Yunque National Forest shall not be construed to
			 prohibit or limit the use of amounts in the Land and Water Conservation Fund to
			 finance land acquisition associated with El Yunque National Forest. The land
			 acquisition authority provided by subsection (a), and funds provided under
			 subsection (b), are intended to supplement, and not supplant, other sources of
			 funds for land acquisition associated with El Yunque National Forest.
			
